Citation Nr: 1753330	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement service connection for left Achilles tendon rupture status post surgery.

3.  Entitlement to service connection for spinal stenosis.

4.  Whether new and material evidence to reopen  a claim for service connection for a right knee disability has been received.

5.  Whether new and material evidence to reopen a claim for service connection for a left knee disability has been received.

6.  Whether new and material evidence to reopen a claim for service connection for a right hip disability has been received. 

7.  Whether new and material to reopen a claim for service connection for a left hip disability has been received.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION


The Appellant had active duty for training (ACDUTRA) from February 1992 to June 1992, and from February 2003 to June 2003, with Army Reserves service.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO granted service connection for hypertension and assigned a 10 percent disability rating; confirmed and continued the previous denials of service connection for right knee disability, left knee disability, right hip disability, and left hip disability; and denied service connection for spinal stenosis and left Achilles tendon rupture status post-surgery. 

In March 2012, the Appellant filed a notice of disagreement (NOD) with the denials of the requests to reopen, and the claims for service connection.  In April 2012, the Appellant filed a NOD with the initial rating assigned for hypertension.  Statements of the Case (SOCs) which, collectively, addressed all the issues were issued in February and March 2013, and the Veteran filed substantive appeals (via VA Forms 9, Appeal to the Board of Veterans' Appeals, which, collectively, perfected an appeal as to all the issues in March and April 2013.  

As the Appellant disagreed with the initial rating assigned following the award of service connection for hypertension, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999)(distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In her substantive appeals, the Appellant requested a Board hearing.  However, in an October 2017 letter, the Appellant withdrew her request for a Board hearing. 

While the appellant previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDING OF FACT

In October 2017, prior to the promulgation of a decision on any matter on appeal, the Board received notification from the Appellant that she wished to withdraw from appeal all pending claims.  


.CONCLUSION OF LAW

The criteria for withdrawal of the appeals as to all of the claims on appeal are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In an October 2017 statement, prior to the promulgation of a decision on any matter on appeal, the Appellant notified the Board that she wished to withdraw from appeal all pending claims.  Thus, no allegations of errors of fact or law remain for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

The appeals are dismissed. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


